DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments and remarks filed on August 4, 2021 have been reviewed and considered.  Claims 23-26, 28-37, and 43-58 are pending in which claims 23 and 30 have been amended while claims 57-58 have been newly added.  Claims 1-22, 27, and 38-42 stand cancelled; claims 25-26, 32, and 34 stand withdrawn.

Response to Arguments
Applicant's arguments filed on August 4, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: Seams in Bell may be sewn using a thermoplastic thread (e.g. a thermoplastic polyurethane, see paragraph [0045]). The purpose of using such a thermoplastic material is that it can be further treated (e.g. heated, irradiated) such that it melts or becomes at least partially absorbed, concealed, or masked in the final seam (see paragraph [0079], FIGs. 8A-8E, claim 4). Bell does not teach or disclose a strand (or thread) composed of two different materials (e.g. a second thermoplastic polymer material and a second material), wherein the two materials have different melting temperatures, resulting in the melting of the second thermoplastic polymer material while the second material remains coherent and identifiable as required by the amended independent claims.

	Examiner’s Response:  The examiner disagrees.  Please note that Bell does disclose that the joining strand (812) in [0079] is of a “thread material melts or otherwise becomes at least partially absorbed, concealed, or masked in the final seam 820))-therefore, it is considered that the yarn is still capable of being visible, i.e. “coherent” and “identifiable”. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Please note that Bell is the primary reference being modified by Stein and Barrett.

	Applicant’s Second Argument: Furthermore, Applicant respectfully submits that the combination of Bell and Barrett is improper. Bell teaches abutting edge joints on breathable fabrics with additional support only at seams, while Barrett teaches overlapping joints or seams for laminate materials, where the joints are constructed as to preserve waterproof qualities for the articles constructed from the laminate materials. 
	Assuming, arguendo, that the ordinarily-skilled artisan used the bi-component yarn of Barrett to stitch the seam of Bell, the bi-component yarn of Barrett could not be fully absorbed, concealed, or masked, but rather would still be visible, destroying the utility of Bell.
	Examiner’s Response:  The examiner disagrees.  Please note for claims 23 and 30, the applicant only claims wherein “the (joining) strand comprising a second thermoplastic polymer material and a second material” and does not specifically claim an absolute bi-component yarn as argued for that particular interpretation as presented by the examiner.  Further, both Bell and Barret are related and analogous as being both disclosing of seams created with and by meltable features.  Please again note that Bell is the primary reference being modified by Stein and then Barrett.  The structure for the seam is being presented by Bell and is only modified by Barrett for a secondary material in which the joining strand “comprises”.  But in what state?  How is it formed?  The examiner recommends claiming the strand as a bi-component yarn in claims 23 and 30 to help better differentiate the claims from the prior art as a whole.
	Also, again note that Bell does disclose that the joining strand (812) in [0079] is of a “thread material melts or otherwise becomes at least partially absorbed, concealed, or masked in the final seam 820))-therefore, it is considered that the yarn is still capable of being visible, i.e. “coherent” and “identifiable”.  Therefore, Barrett would not destroy the utility of Bell.

	Applicant’s Third Argument:  Additionally, new dependent claims are added to specify that the seam (claim 57) or reinforced feature (claim 58) consist of only those elements listed in independent claims 23 and 30, respectively.
	Examiner’s Response:  Since the applicant is not specific in claiming what the second material is or in what manner the joining strand comprises this second material in claim 23 and is not specific in what the structure of the reinforced feature is of claim 30, the prior art still reads.  Please note the updated rejections below concerning these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24, 28-31, 33, 35-37, 43-49, and 51-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell (US PG Pub 2010/0077634) in view of Stein (US PG Pub 2012/0157904) and Barrett (US PG Pub 2007/0082165). 	Regarding Claims 23 and 43, Bell discloses of an article (footwear) comprising:
	a first textile element (via 200), see Figures 8A-8E;
	a second textile element (via 200 via polyester of either 200 layer, [0049]), see Figures 8A-8E, at least one of the first textile element and the second textile element comprising (by being laid upon, see Figures 8A-8E) a first thermoplastic polymer material (via 404 of 500, [0068]) and 
	a joining strand (via 812) extending through the first textile element and the second textile element together via stitching at a seam (810) included in the article (see Figures 8A-8E), thereby stitching the first and second textile elements together, the joining strand comprising a second thermoplastic polymer material ((812), [0079]) and at least a portion of the second thermoplastic polymer material (via 812) of the joining strand (via 810) is melted into the first textile element and the second textile element at the seam [0079], wherein a portion of the joining strand (via 812) is coherent and identifiable (see Figure 8E, also note that in [0079], “thread material melts or otherwise becomes at least partially absorbed, concealed, or masked in the final seam 820”), (Figures 8A-8E, [0001], [0054]-[0060], [0073]-[0079]).
	Bell does not disclose of wherein at least one of the first textile element and the second textile element includes strands having a plurality of substantially aligned filaments, wherein the joining strand comprises a second material, wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material and wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material; and (claim 43) wherein the joining strand comprises a filament having a sheath-core configuration, the filament including an exterior sheath comprising the thermoplastic polymer material and an interior core comprising the second material.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material as a matter of obviousness to try and design choice of a preferred material since Bell discloses that one is intended to melt onto the other for adhesion at a seam, [0079].
	Stein teaches of a (claim 23) textile element for a shoe wherein a first thermoplastic polymer material (via polyester) includes strands having a plurality of substantially aligned filaments (see claim 94 on page 23 of Stein, [0063], ([0073]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein at least one of the first textile element and the second textile element includes strands having a plurality of substantially aligned filaments, the substantially aligned filaments comprising the first thermoplastic polymer material as taught by Stein so that the textile element has a cooling effect with super absorbing activation (Abstract, Stein).
	Barrett teaches of a seam with a joining strand of a seam sealing seam having a thermoplastic polymer material comprising a second material [0047]-[0051], wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material ([0018]-[0019], [0047]-[0051]) and (claim 43) wherein the joining strand comprises a filament having a sheath-core configuration [0047], the filament including an exterior sheath comprising the second thermoplastic polymer material and an interior core comprising the second material [0047]-[0050].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the joining strand of Bell as modified by Stein wherein the joining strand comprises a second material, wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material and (claim 43) wherein the joining strand comprises a filament having a sheath-core configuration, the filament including an exterior sheath comprising the thermoplastic polymer material and an interior core comprising the second material as taught by Barrett to allow the temperature and pressure used for the seam sealing process to be kept to a relative low level, which in turn avoids distortion of the seam on either side thereof, [0020].
	Regarding Claims 24, 28-29, 46, 49, and 57, the device of Bell as modified by Barrett discloses the invention as claimed above.  Further Bell discloses:
	(claim 24), wherein the article is an article of apparel (via footwear), [0001];
	(claim 28), wherein the second thermoplastic polymer material comprises a polymer selected from the group consisting of thermoplastic polyurethane [0060], polyamide, polyester, polypropylene, cotton, and polyolefin, ([0060], & [0079]);
	(claim 29), wherein the seam has a flattened or planar configuration (via Figures 8D-8E), 
	(claim 46), wherein the seam (810) comprises: a first thermal bond formed by the first thermoplastic polymer material (via 404 of 500, [0068]), the first thermal bond primarily joining the first and second textile elements to each other [0068]; and a second thermal bond formed by the second thermoplastic polymer material (via 812, [0079]), the second thermal bond primarily joining the joining strand to the first and second textile elements, see Figure 8E;
	(claim 49), wherein the first thermoplastic polymer material (via 404 of 500), [0068]) comprises a thermoplastic polyurethane [0060], 
	(claim 57), wherein the seam (810) consists of the first textile element (via 200), the second textile element (via 200 via polyester of either 200 layer, [0049]), the portion of the joining strand comprising the coherent and identifiable second material (as modified by Barrett & note in Bell that via Figure 8E, also note that in [0079], “thread material melts or otherwise becomes at least partially absorbed, concealed, or masked in the final seam 820)), and the portion of the joining strand (via 812) comprising the second thermoplastic polymer material ((812), [0079]) melted into the first textile element and the second textile element (see Figure 8E), (Figures 8A-8E, [0001], [0054]-[0060], [0073]-[0079]).

	Regarding Claims 47-48, the device of Bell as modified by Barrett discloses the invention as claimed above.  The device does not disclose (claim 47) wherein the first thermoplastic polymer material and the second thermoplastic polymer material comprise the same thermoplastic polymer and (claim 48) wherein the first thermoplastic polymer material and the second thermoplastic polymer material comprise different thermoplastic polymers.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide (claim 47) wherein the first thermoplastic polymer material and the second thermoplastic polymer material comprise the same thermoplastic polymer and (claim 48) wherein the first thermoplastic polymer material and the second thermoplastic polymer material comprise different thermoplastic polymers as a matter of obviousness to try in order to cut cost by using the same materials and in order to provides various structural properties of different materials and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obviousness design choice. In re Leshin, 125 USPQ 416.

	Regarding Claims 30, 44 and 56, Bell discloses of an article (footwear) comprising:
	a textile element (via each 200, via polyester of either 200 layer, [0049], Figures 8A-8E), comprising (by being laid upon, see Figures 8A-8E) a first thermoplastic polymer material (via 404), [0068];
	a reinforced feature (via each 500) in the textile element (via 200), see Figures 8A-8E; and 
	a strand (via 812) stitched at the reinforced feature (via each 500) to provide structural support, see Figures 8A-8E, the strand comprising a second thermoplastic polymer material (812), [0079] and wherein the second thermoplastic polymer material (via 812) of the strand (via 812) is at least partially melted (see 820, of Figure 8E) into the textile element (via each 200) at the reinforced feature (via each 500), see [0079], wherein a portion of the joining strand (via 812) is coherent and identifiable (see Figure 8E, also note that in [0079], “thread material melts or otherwise becomes at least partially absorbed, concealed, or masked in the final seam 820), (Figures 8A-8E, [0001], [0054]-[0060], [0073]-[0079]).
	Bell however does not disclose of wherein, the textile element including strands having a plurality of substantially aligned filaments, the substantially aligned filaments, wherein the joining strand comprises a second material, wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material and wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material; (claim 44) wherein the joining strand comprises a filament having a sheath-core configuration, the filament including an exterior sheath comprising the thermoplastic polymer material and an interior core comprising the second material, and 
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material as a matter of obviousness to try and design choice of a preferred material since Bell discloses that both are intended to melt on the textile and at around the seam.
	Stein teaches of a (claim 30) textile element for a shoe wherein a first thermoplastic polymer material (via polyester) includes strands having a plurality of substantially aligned filaments (see claim 94 on page 23 of Stein, [0063], ([0073]) and (claim 56) wherein the plurality of substantially aligned filaments are substantially formed from the first thermoplastic material (see claim 94 on page 23 of Stein).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the textile element including strands having a plurality of substantially aligned filaments, the substantially aligned filaments comprising the first thermoplastic polymer material as taught by Stein so that the textile element has a cooling effect with super absorbing activation (Abstract, Stein).
	Barrett teaches of a seam with a joining strand of a seam sealing seam having a thermoplastic polymer material comprising a second material [0047]-[0051], wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material ([0018]-[0019], [0047]-[0051]) and (claim 44) wherein the joining strand comprises a filament having a sheath-core configuration [0047], the filament including an exterior sheath comprising the thermoplastic polymer material and an interior core comprising the second material [0047]-[0050].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the joining strand of Bell as modified by Stein wherein the joining strand comprises a second material, wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material and (claim 44) wherein the joining strand comprises a filament having a sheath-core configuration, the filament including an exterior sheath comprising the thermoplastic polymer material and an interior core comprising the second material as taught by Barrett to allow the temperature and pressure used for the seam sealing process to be kept to a relative low level, which in turn avoids distortion of the seam on either side thereof, [0020].
	Regarding Claims 31, 33, 35-37, 45, 53 and 58, the device of Bell as modified by Barrett discloses the invention as claimed above.  Further Bell discloses:
	(claim 31), wherein the article is an article of apparel (via footwear), [0001];
	(claim 33), wherein the reinforced feature (via each 500) comprises a component (via thin layer of thermoplastic material, [0079]-lines 18-26) secured to the textile element (via each 200), the component selected from the group consisting of a compressible material, a polymer sheet (via material layer of the thin layer of thermoplastic material as noted), or a polymer plate, [0079];
	(claim 35), wherein the reinforced feature (via each 500) is an opening (note opening between each 500 @ seam), the strand (via 812) stitched along an edge area of the opening, see Figures 8A-8E;
	(claim 36), wherein the opening (note opening between each 500 @ seam) is selected from the group consisting of a button opening, torso opening, waist opening, arm opening, leg opening (note that the opening of the seam is placed on an upper material for footwear having an opening which is capable of being received around a foot and a portion of the leg via the footwear [0090] and for socks [0092]), grommet opening, head opening (via hat, [0092]), or neck opening, [0028]-[0036], [0090], [0092];
	(claim 37), wherein the reinforced feature (via each 500) is a cordlock, a bartack, or an embroidered feature (via seam of 820), see Figures 8A-8E,
	(claim 45), wherein the strand (via 812) extends through the textile element, (Figures 8A-8E, [0001], [0054]-[0060], [0073]-[0079]); 
	(claim 53), wherein the first thermoplastic polymer material (via 404 of 500), [0068]) comprises a thermoplastic polyurethane [0060], 
	(claim 58), wherein the reinforced feature (via 500) consists of the textile element (via each 200, via polyester of either 200 layer, [0049], Figures 8A-8E), the portion of the strand comprising the coherent and identifiable second material (as modified by Barrett & note in Bell that via Figure 8E, also note that in [0079], “thread material melts or otherwise becomes at least partially absorbed, concealed, or masked in the final seam 820)), and the portion of the strand (via 812) comprising the second thermoplastic polymer material ((812), [0079]) melted into the textile element (see Figure 8E), (Figures 8A-8E, [0001], [0054]-[0060], [0073]-[0079]).

	Regarding Claims 51-52, the device of Bell as modified by Barrett discloses the invention as claimed above.  The device does not disclose (claim 51) wherein the first thermoplastic polymer material and the second thermoplastic polymer material comprise the same thermoplastic polymer and (claim 52) wherein the first thermoplastic polymer material and the second thermoplastic polymer material comprise different thermoplastic polymers.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide (claim 51) wherein the first thermoplastic polymer material and the second thermoplastic polymer material comprise the same thermoplastic polymer and (claim 52) wherein the first thermoplastic polymer material and the second thermoplastic polymer material comprise different thermoplastic polymers as a matter of obviousness to try in order to cut cost by using the same materials and in order to provides various structural properties of different materials and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obviousness design choice. In re Leshin, 125 USPQ 416.

	(Second Interpretation) Regarding Claims 23, 43, and 55, Bell discloses of an article (footwear) comprising:
	a first textile element (via 200), see Figures 8A-8E;
	a second textile element (via 200), see Figures 8A-8E, at least one of the first textile element and the second textile element comprising a first thermoplastic polymer material (via polyester of either 200 layer, [0049]), see Figures 8A-8E) and 
	a joining strand (via 812) extending through the first textile element and the second textile element together via stitching at a seam (810) included in the article (see Figures 8A-8E), thereby stitching the first and second textile elements together, the joining strand comprising a second thermoplastic polymer material ((812), [0079]) and at least a portion of the second thermoplastic polymer material (via 812) of the joining strand (via 810) is melted into the first textile element and the second textile element at the seam [0079], 
	wherein a portion of the joining strand (via 812) is coherent and identifiable (see Figure 8E, also note that in [0079], “thread material melts or otherwise becomes at least partially absorbed, concealed, or masked in the final seam 820”), (Figures 8A-8E, [0001], [0054]-[0060], [0073]-[0079]).
	Bell does not disclose of wherein at least one of the first textile element and the second textile element includes strands having a plurality of substantially aligned filaments, the substantially aligned filaments comprising the first thermoplastic polymer material, wherein the joining strand comprises a second material, wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material and wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material; (claim 43) wherein the joining strand comprises a filament having a sheath-core configuration, the filament including an exterior sheath comprising the thermoplastic polymer material and an interior core comprising the second material; and (claim 55) wherein the plurality of substantially aligned filaments are substantially formed from the first thermoplastic material.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material as a matter of obviousness to try and design choice of a preferred material since Bell discloses that one is intended to melt onto the other for adhesion at a seam, [0079].
	Stein teaches of a (claim 23) textile element for a shoe wherein a first thermoplastic polymer material (via polyester) includes strands having a plurality of substantially aligned filaments (see claim 94 on page 23 of Stein, [0063], ([0073]) and (claim 55) wherein the plurality of substantially aligned filaments are substantially formed from the first thermoplastic material (see claim 94 on page 23 of Stein).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide (claim 23) wherein at least one of the first textile element and the second textile element includes strands having a plurality of substantially aligned filaments, the substantially aligned filaments comprising the first thermoplastic polymer material and (claim 55) wherein the plurality of substantially aligned filaments are substantially formed from the first thermoplastic material as taught by Stein so that the textile element has a cooling effect with super absorbing activation (Abstract, Stein).
	Barrett teaches of a seam with a joining strand of a seam sealing seam having a thermoplastic polymer material comprising a second material [0047]-[0051], wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material ([0018]-[0019], [0047]-[0051]) and (claim 43) wherein the joining strand comprises a filament having a sheath-core configuration [0047], the filament including an exterior sheath comprising the second thermoplastic polymer material and an interior core comprising the second material [0047]-[0050].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the joining strand of Bell as modified by Stein wherein the joining strand comprises a second material, wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material and (claim 43) wherein the joining strand comprises a filament having a sheath-core configuration, the filament including an exterior sheath comprising the thermoplastic polymer material and an interior core comprising the second material as taught by Barrett to allow the temperature and pressure used for the seam sealing process to be kept to a relative low level, which in turn avoids distortion of the seam and the laminates on either side thereof, [0020].

	(Second Interpretation) Regarding Claims 30, 44, and 56, Bell discloses of an article (footwear) comprising:
	a textile element (via each 200), comprising a first thermoplastic polymer material (via polyester of either 200 layer, [0049], Figures 8A-8E);
	a reinforced feature (via each 500) in the textile element (via 200), see Figures 8A-8E; and 
	a strand (via 812) stitched at the reinforced feature (via each 500) to provide structural support, see Figures 8A-8E, the strand comprising a second thermoplastic polymer material (812), [0079] and wherein the second thermoplastic polymer material (via 812) of the strand (via 812) is at least partially melted (see 820, of Figure 8E) into the textile element (via each 200) at the reinforced feature (via each 500), see [0079], 	wherein a portion of the joining strand (via 812) is coherent and identifiable (see Figure 8E, also note that in [0079], “thread material melts or otherwise becomes at least partially absorbed, concealed, or masked in the final seam 820”), (Figures 8A-8E, [0001], [0054]-[0060], [0073]-[0079]).
	Bell however does not disclose of wherein, the textile element including strands having a plurality of substantially aligned filaments, the substantially aligned filaments comprising the first thermoplastic polymer material, wherein the joining strand comprises a second material, wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material and wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material;(claim 44) wherein the joining strand comprises a filament having a sheath-core configuration, the filament including an exterior sheath comprising the thermoplastic polymer material and an interior core comprising the second material; and (claim 56) wherein the plurality of substantially aligned filaments are substantially formed from the first thermoplastic material.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material as a matter of obviousness to try and design choice of a preferred material since Bell discloses that one is intended to melt onto the other for adhesion at a seam, [0079].
	Stein teaches of a (claim 30) textile element for a shoe wherein a first thermoplastic polymer material (via polyester) includes strands having a plurality of substantially aligned filaments (see claim 94 on page 23 of Stein, [0063], ([0073]) and (claim 56) wherein the plurality of substantially aligned filaments are substantially formed from the first thermoplastic material (see claim 94 on page 23 of Stein).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide (claim 30) wherein at least one of the first textile element and the second textile element includes strands having a plurality of substantially aligned filaments, the substantially aligned filaments comprising the first thermoplastic polymer material and (claim 56) wherein the plurality of substantially aligned filaments are substantially formed from the first thermoplastic material as taught by Stein so that the textile element has a cooling effect with super absorbing activation (Abstract, Stein).
	Barrett teaches of a seam with a joining strand of a seam sealing seam having a thermoplastic polymer material comprising a second material [0047]-[0051], wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material ([0018]-[0019], [0047]-[0051]) and (claim 43) wherein the joining strand comprises a filament having a sheath-core configuration [0047], the filament including an exterior sheath comprising the thermoplastic polymer material and an interior core comprising the second material [0047]-[0050].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the joining strand of Bell as modified by Stein wherein the joining strand comprises a second material, wherein a melting temperature of the second material is higher than the melting temperature of the thermoplastic polymer material and (claim 44) wherein the joining strand comprises a filament having a sheath-core configuration, the filament including an exterior sheath comprising the thermoplastic polymer material and an interior core comprising the second material as taught by Barrett to allow the temperature and pressure used for the seam sealing process to be kept to a relative low level, which in turn avoids distortion of the seam and the laminates on either side thereof, [0020].

Claims 50 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell (US PG Pub 2010/0077634) in view of Barrett (US PG Pub 2007/0082165) as applied to claim 23 and 30 above, and further in view of Keller (US PG Pub 2005/0003139).
	Regarding Claims 50 and 54, the device of Bell as modified by Barrett discloses the invention as claimed above.  The device does not disclose wherein the joining strand includes two or more yarns twisted with each other, the yarns including a plurality of substantially aligned filaments comprising the second thermoplastic material, and wherein at least ninety-five percent of a material of the filaments is the second thermoplastic polymer material.
	Keller teaches of a joining strand (110) including two or more yarns twisted with each other, the yarns including a plurality of substantially aligned filaments comprising a second thermoplastic material, [0023], [0027], [0035], [0049].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Bell as modified by Barrett wherein the joining strand includes two or more yarns twisted with each other, the yarns including a plurality of substantially aligned filaments comprising a second thermoplastic material as taught by Keller in order to create a loop pile fabric.
	The device as modified does not disclose wherein at least ninety-five percent of a material of the filaments is the second thermoplastic polymer material.  
	However, since applicant provides no criticality for this claimed measurement value, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Bell as modified by Barrett wherein at least ninety-five percent of a material of the filaments is the second thermoplastic polymer material since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please take note of the seam formations and materials in Moss et al. (GB 2346624A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732